Citation Nr: 1728005	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  05-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 through June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran's original claim for service connection for diabetes mellitus, type II with impotence and peripheral neuropathies of both feet.  A single 20 percent initial disability rating was assigned for this disability and the Veteran perfected a timely appeal in which he asserted entitlement to separate and compensable disability ratings for the peripheral neuropathies.  

A procedural history of the case reflects that during the pendency of the Veteran's appeal, the Cleveland RO issued a June 2008 Statement of the Case (SOC) that awarded separate 10 percent disability ratings for peripheral neuropathy of the Veteran's right and left lower extremities.  Notwithstanding the RO's partial grant, the Veteran indicated his desire to continue his appeal.  In November 2008, the Board denied the Veteran's claims for higher initial disability ratings for his peripheral neuropathy of the right and left lower extremities.  The Board's decision was appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Veteran and Secretary of VA (the Parties) filed a Joint Motion for Partial Remand (joint motion) in which they agreed that the Board failed to consider as part of its analysis noted complaints of pain and certain functional loss that resulted from the Veteran's peripheral neuropathies.  The Parties moved the Court to vacate and remand that part of the November 2008 Board decision which denied ratings higher than 10 percent for peripheral neuropathy of the lower extremities.  The Court granted the motion and remanded to the Board for further proceedings consistent with the joint motion.  

In September 2010, the Board remanded the issues concerning the Veteran's lower extremity peripheral neuropathies for further development.  During development, the RO issued a December 2010 Supplemental Statement of the Case (SSOC) in which it assigned higher 20 percent disability ratings for each lower extremity, effective from November 4, 2010.  

During the pendency of the Veteran's claims seeking higher ratings for his peripheral neuropathy of the right and left lower extremities, the Veteran also filed a formal claim for TDIU in August 2012.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU is part and parcel of an increased rating when such a claim is raised by a veteran or is otherwise reasonably raised by the record.  In the November 2016 decision, the Board granted the Veteran's claims for higher ratings for his peripheral neuropathy of the right and left lower extremities for the period prior to November 4, 2010, and denied the claims for a disability ratings in excess of 20 percent for his peripheral neuropathy of the right and left lower extremities for the period from November 4, 2010.  The Board remanded the claim for entitlement to a TDIU for further evidentiary development.  This matter has since been returned to the Board.  

The Board must consider entitlement to SMC when fairly raised.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  The issue of entitlement to SMC at the "statutory housebound" rate under the provisions of 38 U.S.C.A. § 1114 (s) has been raised by the rating issue before the Board, and the Board has accordingly added it as an issue on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected coronary artery disease with angina precludes him from securing or following a substantially gainful occupation.

2.  Based on the Board's award of TDIU as a result of the Veteran's service-connected coronary artery disease, the Veteran had a single service-connected disability rated at 100 percent plus additional service-connected disabilities having a combined rating of 60 percent or more.  


CONCLUSIONS OF LAW

1.  The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

2.  The criteria for SMC at the housebound rate have been met. 38 U.S.C.A. §§ 1114 (s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Entitlement to a TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a). 

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16 (a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16 (b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R.§§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In a VA Form 21-8940 dated in March 2011, and date-stamped as received in August 2012, the Veteran filed a claim for a TDIU. In this application, he indicated that he could no longer maintain substantially gainful employment as a result of his service-connected coronary artery disease, diabetes mellitus type II, and his peripheral neuropathy of the lower extremities.  In the employment history, the Veteran indicated that for the past five years that he worked, he had worked as a railroad locomotive engineer for the railroad from January 1994 to January 1999, and the date he became too disabled to work was January 6, 1999.  The Veteran also provided the number of hours he worked per week for the 1994, 1995, 1996, 1997, 1998 and 1998 years, as well as his highest gross earnings per month during these years. According to the Veteran, he left this job as a result of his service-connected disabilities.  The Veteran's earlier VA treatment records reflect that he worked as a railroad engineer from the time of his separation from service, until he retired in 1999.  

The Veteran is currently service-connected for his coronary artery disease with angina, which has been evaluated as 60 percent disabling; gastroporesis, status-post gastric bypass surgery, which has been evaluated as 60 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; diabetes mellitus, type II, which has been evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; erectile dysfunction, which is evaluated as non-compensably disabling; scars on his chest and stomach associated with coronary artery disease, evaluated as noncompensably disabling; and diabetic retinopathy, evaluated as noncompensably disabling.  The Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16 (a), based solely on the service-connected coronary artery disease, and the gastroporesis status post gastric bypass surgery, both of which have been separately rated as 60 percent disabling.  In addition, the combined rating for the service-connected disabilities is 100 percent, which also meets the percentage requirements. His current combined rating for these service-connected disabilities is 100 percent, effective April 11, 2011.  See 38 C.F.R. § 4.16.

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation. Specifically, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU has been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. At 293.  

The remaining question, therefore, is whether any of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

At the November 2010 VA examination in connection to his peripheral neuropathy the Veteran provided his occupational history, and stated that following his military discharge, he returned to his hometown and worked at National Cash Register Company from 1969 until he was laid off in 1971.  Following this, the Veteran stated that he began working on the Detroit, Toledo, and Ironton Railroad which then became the Grand Trunk Railroad, and then ultimately became the Canadian National Railroad, where he worked at for a total of twenty-eight years until January 1999 when following a coronary bypass graft, he was retired medically due to his cardiac and diabetic status.  The Veteran stated that since January 1999 he has been totally retired and unemployed.  

At the June 2015 VA examinations in connection to his coronary artery disease, his diabetes mellitus, his peripheral neuropathy of the lower extremities, his erectile dysfunction, his gastrointestinal condition, and his scar condition, when asked whether the Veteran's heart condition, diabetes mellitus, diabetic peripheral neuropathy, genitourinary disability, gastrointestinal disability and/or scar condition, impacted his ability to work, the VA physician indicated that neither of these disabilities affected his ability to work.    

At the July 2015 VA examination in connection to his PTSD, the Veteran stated that he retired as an engineer from the Canadian National Railroad in 1999.  The Veteran stated that due to the financial strain on his household, he started working as a truck driver for Avis three to four days a week a few months prior to the examination.  According to the Veteran, his current income consists of a retirement pension from the railroad, as well as his wife's retirement and social security benefits.  He denied having any problems adjusting to his new job and reported to enjoy his work because he gets to have alone time.  The Veteran also indicated that he had been working on an unpaid basis as a pastor at his church for the past thirteen years, and had been an assistant pastor for over twenty years before that.  The Veteran further stated that he enjoys hunting and fishing as a way to escape from the demands of his church and family.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  According to the VA examiner, the Veteran appeared to be functioning to some degree in a low stress part-time work position and as an unpaid minister.  She did observe his complaints of difficulties in relationships and functioning that appeared to be related, in significant part, to his PTSD symptoms.  

The Veteran submitted a medical opinion from a vocational expert, W.C., dated in January 2016.  In this opinion, W.C. reviewed and recited the Veteran's medical history and took note of the Veteran's service-connected disabilities and the symptoms he experiences as a result of these disorders.  With respect to his peripheral neuropathy, W.C. noted that this disability causes the Veteran to experience pain, coldness, and numbing sensation in his toes, and he has to wrap his feet in lidocaine strips to reduce his pain to a level at which he can walk.  W.C. also noted that the Veteran experiences pain, weakness and fatigue in his lower extremities as a result of this disorder, and has been hospitalized on multiple occasions for this condition.  According to W.C., the severity of the Veteran's neuropathy has increased significantly over the last year, and he has decreased sensation in the area below his knees.  W.C. further noted that the Veteran's peripheral neuropathy was described as "moderate to severe" in nature, and the symptoms associated with his peripheral neuropathy reduce his reliability and productivity such that he would be unable to secure and/or follow any kind of substantially gainful employment.  With respect to the Veteran's vocational potential analysis, W.C. determined that the Veteran has incomplete moderate paralysis in both his lower extremities, and would thus be precluded from performing anything but sedentary employment.  According to W.C., since the Veteran had no work experience in, or skills transferable to, sedentary-type work, only unskilled or semi-skilled sedentary work could be considered for him.  

W.C. also noted that the Veteran's coronary artery disease and PTSD, and symptoms associated with this disabilities, would negatively impact his ability to be reliable and productive when it came to securing and following any kind of substantially gainful work activity or occupation.  Specifically, W.C. noted that the Veteran's reliability and productivity at work would be compromised to a greater degree by his PTSD and his coronary artery disease.  In this regard, W.C. noted that the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope secondary to his coronary artery disease, and based on the medical records, he experiences panic attacks more than once a week, has an impaired short-term memory, and has disturbances in his motivation or mood and difficulty establishing and maintaining effective work and social relationships as a result of his PTSD.  Based on his review of the medical records as well as his expertise in the area of vocational rehabilitation, W.C. determined that in light of the Veteran's education, work history, and the limitations he has as a result of his service-connected disabilities, he was precluded from securing and following a substantially gainful occupation, and has been unable to do so since he last worked in 1999, or at least by March 2003.  In this regard, W.C. determined that there were no jobs in the local/national economy that the Veteran could perform.  

The Veteran was afforded another VA examination in connection to his gastrointestinal condition in February 2016.  After reviewing the Veteran's medical history, interviewing him regarding his current condition, and conducting a physical evaluation of the Veteran, the VA examiner diagnosed him with having gastroparesis secondary to his diabetes mellitus.  When asked whether this condition impacts the Veteran's ability to work, the examiner marked that it did.  Specifically, the examiner explained that the Veteran worked four to five hours/day, three days a week for a truck company wherein he had to move the trucks from one location to another, and if he ever gets sick to his stomach, he has to take time off which affects his work.  

November 2016 VA treatment records document that the Veteran was referred to the emergency room because of a recent history of possible TIA.  He was found to have dizziness associated with hypotension and weakness.  This record also documents that the Veteran had three admissions at Kettering Medical Center for similar symptoms.  He was discharged with a plan for cardiology and ENT outpatient consult.  A January 2017 VA cardiology consult result documents a recent history of syncopal episodes in the past two months, including double vision, blurry vision, and passing out.  

Pursuant to the November 2016 Board remand, the Veteran was afforded another VA psychiatric examination in January 2017.  During this examination, the Veteran explained that since his last psychiatric evaluation, he had been working three days a week at Budget Truck Rental, where his job consisted of shuttling trucks to and from different locations.  According to the Veteran, he enjoyed his job because it allowed him to have time alone while driving to various locations, and he got along well with his boss.  Indeed, the Veteran denied experiencing any difficulties with this job for the first fourteen months he held this position.  However, he began experiencing transient ischemic attacks (TIAs) a few months prior.  The Veteran specifically recalled one incident wherein he experienced double-vision while watching television.  He dismissed this incident until about a month and half ago, when he experienced double-vision while driving, and ended up driving through a soybean field.  The Veteran recalled being able to drive three quarters of a mile up the road to his church, where he blacked out in the parking lot.  After emergency services arrived, he was transported to the hospital, where he underwent a magnetic resonance imaging (MRI), the results of which were unremarkable.  Two weeks later, the Veteran stated that he began to pass out at home, and was taken to the hospital again where he underwent another MRI.  Although the results of this MRI were again inconclusive, according to the Veteran, his provider believes that he is experiencing TIAs, and since he will be undergoing additional tests to determine the nature and etiology of this condition, his cardiologist suggested that he stop working until they understood more about his condition.  

The Veteran also reported to work on a volunteer basis as a pastor at a church.  According to the Veteran, in addition to preaching on Saturday nights and Sunday mornings, he also works in the church's food pantry every day, sometimes until 2:00 a.m. in the morning.  The Veteran claims to enjoys this work as it allows his mind to be occupied, and keeps him busy.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having PTSD, and determined that this disorder resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran was also afforded another VA examination in connection to his service-connected eye condition in January 2017.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having diabetic retinopathy without macular edema that had resolved and bilateral nuclear/cortical cataracts that was mild in severity.  According to the examiner, the Veteran's eye condition did not impact his ability to work.  

In an April 2017 VA addendum to the January 2017 VA psychiatric examination, the VA examiner determined that the Veteran may experience increased anxiety in a work environment that requires him to be around a crowd of unfamiliar people given that he is hypervigilant about potential dangers.  The Veteran also reported to experience irritability with the primary social impact being on his marriage.  According to the examiner, the Veteran's reported increase in symptoms does not appear to have worsened his ability to function in his self-chosen activities, such as his ability to volunteer in his church's food pantry.  

Subsequent VA treatment records dated in March 2017 and April 2017 reflect the Veteran's complaints of intermittent "palpitations" over the last few months.  It was noted that he had been seen for outpatient treatment with his cardiologist, and "event monitors to this point [showed] no specific pathology."  It was further noted that there was concern about intermittent arrhythmia contributing to the Veteran's "TIA" symptoms and the syncopal episodes he had been experiencing recently.  The VA treatment reports also reflect the Veteran's history of TIAs.  It was noted that the nature of these TIAs was questionable, as perhaps they were simply syncopal events, and imaging and TIA workups had been non-contributory as to the etiology of these symptoms.  It was noted that the cardiology department was following up with the Veteran on an outpatient basis with event monitors to this point showing no specific pathology.  It was further noted that there was concern for intermittent arrhythmia contributing to "TIA" symptoms and syncope the Veteran has experienced in the recent past.  

After a review of the evidence of record, the Board finds, resolving reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected coronary artery disease prevents him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).

In light of the treatment records and medical opinions provided, the Board finds that, considering the record as a whole, the Veteran's claim for a TDIU should be granted.  Of particular importance to the Board in this matter, are the Veteran's assertions, the January 2016 opinion issued by W.C., and the January 2017 VA psychiatric examination report which happens to also address the severity of the symptoms associated with the Veteran's coronary artery disease - namely the recent TIAs he has been experiencing.  This report also focuses on the Veteran's contention regarding advice given to him by his cardiologist to refrain from working for the time-being.  In light of this evidence, and the updated VA treatment records which reflect the Veteran's recent complaints of continuing palpitations and TIAs, and given his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating based on his service-connected coronary artery disease.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's claim for entitlement to a TDIU is granted.


Entitlement to SMC at the housebound rate

The Board must consider entitlement to SMC if raised by the rating issue on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

SMC at the (s) rate is payable if a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a TDIU if granted for a single disability; or, on the basis of a temporary total rating. 

Subsection 1114(s) housebound benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  However, in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), the Court held that a TDIU satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  In other words, 38 U.S.C. § 1114 (s) for housebound benefits does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent.  Id.  A TDIU rating based on a single disability is permitted to satisfy the statutory requirement of a total rating.  Id. Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Id.  In addition, the Bradley decision also stated that the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16 (a) was specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114 (s).  Id.  at 290-91.  The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.").

As noted above, the Board awarded a TDIU as a result of the Veteran's service-connected coronary artery disease with angina.  As such, the first element of entitlement to SMC at the (s) rate is shown.

The Veteran has also been granted service connection for the following disabilities: gastroporesis, status-post gastric bypass surgery, which has been evaluated as 60 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; diabetes mellitus, type II, which has been evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; erectile dysfunction, which is evaluated as non-compensably disabling; scars on his chest and stomach associated with coronary artery disease, evaluated as noncompensably disabling; and diabetic retinopathy, evaluated as noncompensably disabling.  Even without considering the scars related to his coronary artery disease, his disabilities other than the coronary artery disease combine to more than 60 percent.  Thus, SMC at the rate specified at 38 U.S.C.A. § 1114(s) must be granted.  

ORDER

A total disability rating based on individual unemployability due to the service-connected coronary artery disease with angina is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  

SMC at the 38 U.S.C.A. § 1114(s) rate is granted, subject to the regulations pertaining to the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


